IN THE SUPREME COURT OF THE STATE OF NEVADA


                PARVIZ SAFARI, AN INDIVIDUAL;                        No. 82279
                MANDANA ZAHEDL AN INDIVIDUAL;
                AND NOOSHIN ZAHEDI, AN
                INDIVIDUAL,
                                   Appellants,
                                                                      EILE 1.- 1        1


                              vs.                                     JUN Z 2022
                HAMID MODJTAHED, AN                                  -.11114       BROWN
                INDIVIDUAL; AND MOHAMMAD                               AlliA1110"- -7:011
                MOJTAHED, AN INDIVIDUAL,                                       -    -

                                   Res ondents.

                                       ORDER DISMISSING APPEAL

                              Pursuant to the stipulation of the parties, this appeal is
                dismissed. The parties shall bear their own costs and attorney fees. NRAP
                42(b).
                              It is so ORDERED.'




                                                                                   , C.J.




                cc:      Hon. Mark R. Denton, District Judge
                         Kristine M. Kuzemka, Settlement Judge
                         The Powell Law Firm
                         Brownstein Hyatt Farber Schreck, LLP/Las Vegas
                         Wiley Petersen
                         Eighth District Court Clerk




                     'Given this dismissal, this court takes no action on respondents'
                motion to substitute parties and for partial dismissal of this appeal.
SUPREME COURT
        OF
     NEVADA


(0) 1947A


                                                                                            "